PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


THE REAL TRUTH ABOUT OBAMA,           
INC.,
               Plaintiff-Appellant,
               v.
FEDERAL ELECTION COMMISSION;
UNITED STATES DEPARTMENT OF
JUSTICE,                                 No. 08-1977
            Defendants-Appellees.


CAMPAIGN LEGAL CENTER;
DEMOCRACY 21,
      Amici Supporting Appellees.
                                      
 On Remand from the Supreme Court of the United States.
                 (S. Ct. No. 09-724)

            Decided on Remand: June 8, 2010

Before NIEMEYER, Circuit Judge, C. Arlen BEAM, Senior
Circuit Judge of the United States Court of Appeals for the
         Eighth Circuit, sitting by designation, and
Joseph F. ANDERSON, Jr., United States District Judge for
   the District of South Carolina, sitting by designation.



Published Order on Remand from the Supreme Court entered
per curiam.
2                   THE REAL TRUTH v. FCC
                          COUNSEL

Michael Boos, LAW OFFICE OF MICHAEL BOOS, Fairfax,
Virginia; James Bopp, Jr., Richard E. Coleson, Clayton J.
Callen, BOPP, COLESON & BOSTROM, Terre Haute, Indi-
ana, for Appellant. Thomasenia P. Duncan, General Counsel,
David Kolker, Associate General Counsel, Harry J. Summers,
Assistant General Counsel, Adav Noti, FEDERAL ELEC-
TION COMMISSION, Washington, D.C.; Gregory G. Katsas,
Assistant Attorney General, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C.; Dana J. Boente,
Acting United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia; Michael S.
Raab, Eric Fleisig-Greene, UNITED STATES DEPART-
MENT OF JUSTICE, Civil Division, Washington, D.C., for
Appellees. Donald J. Simon, SONOSKY, CHAMBERS,
SACHSE, ENDRESON & PERRY, LLP, Washington, D.C.,
Fred Wertheimer, DEMOCRACY 21, Washington, D.C., for
Democracy 21, Amicus Supporting Appellees; J. Gerald
Hebert, Paul S. Ryan, Tara Malloy, THE CAMPAIGN
LEGAL CENTER, Washington, D.C., for Campaign Legal
Center, Amicus Supporting Appellees.


                           ORDER

PER CURIAM:

   In Citizens United v. Federal Election Commission, 130 S.
Ct. 876 (2010), the Supreme Court held that the government
may not, under the First Amendment, suppress speech on the
basis of the speaker’s corporate identity and that a statutory
prohibition of corporate spending for electioneering commu-
nications violated the First Amendment. Based on that hold-
ing, the Court granted the petition filed in this case for a writ
of certiorari, vacated our judgment, reported in The Real
Truth About Obama, Inc. v. Federal Election Commission,
                      THE REAL TRUTH v. FCC                   3
575 F.3d 342 (4th Cir. 2009), and remanded this case for "fur-
ther consideration in light of Citizens United . . . and the
Solicitor General’s suggestion of mootness." The Real Truth
About Obama, Inc. v. Federal Election Commission, 78
U.S.L.W. 3627 (U.S. Apr. 26, 2010). On further consider-
ation, we now reissue Parts I and II of our earlier opinion in
this case, 575 F.3d at 345-347, stating the facts and articulat-
ing the standard for the issuance of preliminary injunctions.
On the remaining issues, we remand the case to the district
court for consideration of the intervening Supreme Court
decision in Citizens United and the Solicitor General’s new
suggestion of mootness.

  It is so ordered.